DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
2.	The information disclosure statements (IDSs) submitted on 8/27/2021 and 12/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 15 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12 and 18 of US. Patent No. 11,140,668 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other.


Below is a comparison between the claims of the current application (Patent Application No. 17/459,196) and US. Patent No. 11,140,668 B2.
Application No. 17/459,196
Patent No. 11,140,668 B2
Claim 1 
A transmitter device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: determining a first group of layers available for a downlink transmission to a user equipment; establishing a first data channel between the transmitter device and the user equipment, wherein the first data channel only uses a layer of the first group of layers that has a highest signal to noise ratio of the first group of layers; and establishing, concurrent with the first data channel, a second data channel between the transmitter device and the user equipment comprising: in response to determining that a first subgroup of the first group of layers that comprises the layer achieves a higher data rate between the transmitter device and the user equipment for the first group of layers than a second subgroup of the first group of layers that does not comprise the layer, selecting the first subgroup for use in the second data channel, and in response to determining that the second subgroup achieves the higher data rate between the transmitter device and the user equipment for the first group of layers than the first subgroup, selecting the second subgroup for use in the second data channel.
Claim 1
A transmitter device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving channel state information from a user equipment, wherein the channel state information comprises a rank indicator that indicates a first group of layers available for a downlink transmission; based on the channel state information, establishing a first data channel and a second data channel between the transmitter device and the user equipment; creating a second mapping of a layer of the first group of layers to the second data channel, wherein the layer has a highest signal to noise ratio of the first group of layers based on the channel state information; in response to determining that the first configuration of the second group of layers achieves a higher data rate between the transmitter device and the user equipment for the first group of layers than the second configuration, selecting the first configuration of the second group of layers for the first data channel, and in response to determining that the second configuration of the second group of layers achieves the higher data rate between the transmitter device and the user equipment for the first group of layers than the first configuration, selecting the second configuration of the second group of layers for the first data channel.
Claims 2, 9 and 16
wherein the operations further comprise employing different modulation and coding schemes for the first data channel and the second data channel.
Claim 1
wherein the first data channel and the second data channel employ different modulation and coding schemes.
Claims 3, 10 and 17
wherein the operations further comprise sending an indication to the user equipment that the first data channel only employs the layer.
Claim 1
creating a first configuration of  a second group of layers that comprises a first subset of the first group of layers that comprises the layer; transmitting first downlink control information via a first downlink control channel to the user equipment.
Claims 4, 11 and 18
wherein the operations further comprise, in response to determining that the first subgroup achieves the higher data rate than the second subgroup, sending an indication to the user equipment that the second data channel employs the first subgroup.
Claim 1
in response to determining that the first configuration of the second group of layers achieves a higher data rate between the transmitter device and the user equipment for the first group of layers than the second configuration, selecting the first configuration of the second group of layers for the first data channel. 
Claims 5, 12 and 19
wherein the operations further comprise, in response to determining that the second subgroup achieves the higher data rate than the first subgroup, sending an indication to the user equipment that the second data channel employs the second subgroup.
Claim 1
in response to determining that the second configuration of the second group of layers achieves the higher data rate between the transmitter device and the user equipment, selecting the second configuration of the second group of layers for the first data channel; creating a second mapping of a layer of the first group of layers to the second data channel

Claims 6, 13 and 20
wherein the first subgroup comprise all layers of the first group of layers.
Claim 13
wherein the first subset of layers comprises all layers of the group of layers.
Claims 7 and 14
wherein the operations further comprise: transmitting, to the user equipment, first data via the first data channel and second data via the second data channel.
Claim 1
transmitting first downlink control information via a first downlink control channel to the user equipment and second downlink control information via a second downlink control channel to the user equipment.

Claim 8
A method, comprising: receiving, by a base station comprising a processor, information indicating a first group of layers available for a downlink transmission to a user equipment; facilitating, by the base station, establishing a first data channel between the base station and the user equipment, wherein the first data channel only uses a layer of the first group of layers that has a highest signal to noise ratio of the first group of layers; and facilitating, by the base station, establishing, concurrent with the first data channel, a second data channel between the base station and the user equipment comprising: in response to determining that a first subgroup of the first group of layers that comprises the layer achieves a higher data rate between the base station and the user equipment for the first group of layers than a second subgroup of the first group of layers that does not comprise the layer, selecting the first subgroup for the second data channel, and in response to determining that the second subgroup achieves the higher data rate between the base station and the user equipment for the first group of layers than the first subgroup, selecting the second subgroup for the second data channel.
Claim 12
A method, comprising: receiving, by a base station comprising a processor, channel state information from a user equipment, wherein the channel state information comprises a rank indicator that indicates a first group of layers available for a downlink transmission; based on the channel state information, establishing a first data channel and a second data channel between the transmitter device and the user equipment; creating a second mapping of a layer of the first group of layers to the second data channel, wherein the layer has a highest signal to noise ratio of the first group of layers based on the channel state information; in response to determining that the first configuration of the second group of layers achieves a higher data rate between the transmitter device and the user equipment for the first group of layers than the second configuration, selecting the first configuration of the second group of layers for the first data channel, and in response to determining that the second configuration of the second group of layers achieves the higher data rate between the transmitter device and the user equipment for the first group of layers than the first configuration, selecting the second configuration of the second group of layers for the first data channel.

Claim 15
A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of network equipment, facilitate performance of operations, comprising: identifying a first group of layers available for a downlink transmission to a user equipment; establishing a first data channel between the network equipment and the user equipment, wherein the first data channel only uses a layer of the first group of layers that has a highest signal to noise ratio of the first group of layers; and establishing, concurrent with the first data channel, a second data channel between the network equipment and the user equipment comprising: in response to determining that a first subset of the first group of layers that comprises the layer achieves a higher data rate between the network equipment and the user equipment for the first group of layers than a second subset of the first group of layers that does not comprise the layer, selecting the first subset for use with the second data channel, and in response to determining that the second subset achieves the higher data rate between the network equipment and the user equipment for the first group of layers than the first subset, selecting the second subset for with in the second data channel.
Claim 18
A non-transitory machine-readable the second configuration of the second group of layers achieves the higher data rate between the transmitter device and the user equipment for the first group of layers than the first configuration, selecting the second configuration of the second group of layers for the first data channel.



Conclusion
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 Park et al. (U.S. 2018/0324789 Al) teaches a method and apparatus for smoothly providing a service in a communication system, and for data information transmission and control in a communication system.
	Nammi et al. (US 2014/0133471 Al) teaches multiple-input-multiple-output (MIMO) wireless communications and related network nodes and wireless terminals.
Zhang et al. (US 2016/0081076 A1) discloses a communication method to solve a problem of a failure in data receiving.


4.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413       

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413